Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Anupma Sahay on 03/07/2022.
	The application has been amended as follows:
1.–22. (Canceled)

23.	(Currently Amended) A method of designing a sports article for use in an athletic activity, comprising:
creating a digital model of the body part of a first person;
creating a digital model of the sports article;
digitally arranging the digital model of the sports article on the digital model of the body part, while allowing the digital model of the sports article to stretch digitally; and
digitally stretching the digital model of the sports article based on an elastic modulus of the sports article in the digital model,
,
wherein a circumference of a first portion of the digital model of the sports article stretches by a first fraction of an unstretched circumference of the sports article, and 
wherein a circumference of a second portion of the digital model of the sports article stretches by a second fraction of the unstretched circumference.

24.	(Canceled)

25.	(Currently Amended) The method according to claim 23[[ 24]], wherein the first portion is a top portion and the second portion is a bottom portion of the sports article, and
wherein the first fraction is smaller than the second fraction.

26.	(Previously Presented) The method according to claim 23, wherein the force applied to the body part depends on the elastic modulus of the sports article.

27.	(Previously Presented) The method according to claim 23, wherein digitally stretching the digital model of the sports article further comprises digitally reducing the force applied to the digital model of the body part, and
wherein the force is a vertical shear force.

28.	(Previously Presented) The method according to claim 27, wherein reducing the force applied comprises reducing a thickness of a top portion of the sports article as compared to a thickness of a bottom portion of the sports article.

29.	(Previously Presented) The method according to claim 23, wherein digitally stretching the digital model of the sports article further comprises varying a width of a bottom 

30.	(Previously Presented) The method according to claim 29, wherein a front portion of the bottom portion comprises a smaller width as compared to a rear portion of the bottom portion.

Allowable Subject Matter
Claims 23, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The ODP rejection and the 112 (b) rejection are withdrawn in view of the amendments of the claims. The applications are allowed in view of the amendments and Applicant arguments in page 8 filed on 01/26/2022.

Specifically: 	
Regarding claim 23, Cluckers teaches:
A method of designing a sports article for use in an athletic activity, (FIG. 2, Abstract: “Methods and apparatuses for designing custom footwear are disclosed.”) comprising:
creating a digital model of the body part of a first person; ([0055], “to create a 3D model associated with the scanned body part.”)
creating a digital model of the sports article; ([0148], “The method 200 then moves to step 212, where a custom footwear model is generated. For example, the custom footwear model may comprise a footwear portion, such as a body, an insole, a midsole, or an outsole.”)
digitally arranging the digital model of the sports article on the digital model of the body part, ([0124], “In some embodiments, footwear design element 124 includes programming configured to create footwear designs automatically based one or more models of a user's foot, such as those created by model design element 122. In such embodiments, 
Brown (US 2016/0066639 A1) teaches a method of designing a waterproof hair cover, which allows the different parts of the hair cover to stretch differently, and increase the circumference of the different parts in different scale once force is applied. However, Brown do not teach simulate the design process in a digital environment. Specificly, both Cluckers and Brown do not teach the limitations of: “while allowing the digital model of the sports article to stretch digitally; and digitally stretching the digital model of the sports article based on an elastic modulus of the sports article in a digital model, …digitally applying a force to the digital model of the body part to increase a circumference of the digital model of the sports article, wherein a circumference of a first portion of the digital model of the sports article stretches by a first fraction of an unstretched circumference of the sports article, and wherein a circumference of a second portion of the digital model of the sports article stretches by a second fraction of the unstretched circumference.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YANNA WU/Primary Examiner, Art Unit 2611